Citation Nr: 0421003	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  94-01 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to a compensable rating for residuals of a 
laceration on the back of the left hand.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from July 1978 to September 
1992.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was scheduled for a personal hearing to be held 
on June 21, 2004, before a Member of the Board at the local 
VA office (hereinafter "Travel Board hearing").  On that 
date, the veteran called to report that he would be unable to 
appear for the hearing because of car trouble.  On that same 
date, the veteran's service representative submitted a 
statement requesting that the Travel Board hearing be 
rescheduled.  Such failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
A motion for a new hearing date was timely filed.  See 
38 C.F.R. § 20.704(d).  Since Travel Board hearings are 
scheduled by the RO, a remand is necessary for that purpose.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  As appropriate, 
the veteran should be informed of the 
time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


